Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161878
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  In re KOPCZYK, Minors.                                            SC: 161878                         Megan K. Cavanagh,
                                                                    COA: 348999                                         Justices
                                                                    Macomb CC Family Division:
                                                                      2016-000191-NA;
                                                                      2016-000192-NA

  _______________________________________/

          On order of the Court, the application for leave to appeal the July 23, 2020 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 6, 2020
           s1103
                                                                               Clerk